July   23, 1951

Hon. Canard Florence            Oplnlon Ho. v-1212
County Attorney
Stith County                   Rea Present maxlmum sal-
Tyler, Texas                       aries of justices of
                                   the peace in Smith
Dear Sir:                          county.
          You have requpsted an opinion concerning the
maximnm salary that may be paid the justices of the
peace in Smith County.
          The salaries of the justices of the peace of
Smith County are governed by the provisions of Section
l?(b) of Article 39120, V.C.S., and Section 1 of Arti-
cle 3912g, V.C.S. These articles provide in part:
         Art. 3912e, Sec. 17(b): "In counties
    where it shall have been determined that
    precinct officers shall be caspensatedon
    an annual salary basis it shall be the duty
    of the CcaW.ssioners'Court of such county
    to fix the salary allowed to such officers.
    Each of said officers shall be paid In money
    an annual salary in twelve (12) equal in-
    stallments of not less than the total sum
    earned as compensationearned by him in his
    official capacity for the fiscal year 1935
    and not more than the maximum amount al-
    lowed such officer under laws existing
    August 24, 1935."
         Art. 3912g, Sec. 1: "The Commlsaion-
    ers Court in each county of this State Is
    hereby authorized,when in their judgment
    the financial condition of the county and
    the needs of the officer justify the ln-
    crease, to enter an order increasingthe
    compensationof the precinct, county-and
    district officers, or either of them, in
    an additionalamount not to exceed twenty-
    five (25s) per cent of the sum allowed un-
    der the law for the fiscal year of 1948,
                                                              7




Hon. Canard Florence,,page2   (V-1212)


     whether
       __ -, .paid on fee or salary basis; pro-
     vlded, however, the members of the Comtnls-
     sioners  Court may not raise the salaries of
     any of such CommissionersCourt under the
     terms of this Act without raising the sal-
     ary of the remaining county officials In
     like proportion."
          In 1935 Smith County had a populationaccord-
ing to the 1930 Federal census of 53,123 Inhabitants.
Therefore, the maximum compensationallowed under the
law as It existed on August 24, 1935, to the justices
of the peace of Smith County was $2200.00. Arts. 3883,
3891, V.C.S. (S.B. 209, Acts 43rd Leg. R.S. 1933, ch.
220, pt 734);,Att'g'Gen.Op. V-750 (1948).
          Senate Bill 123, Acts 49th Leg., R. S. 1945,
ch.179, p. 244; authorizingincreases in compensation
to certain officers, is not applicable to precinct of-
ficers gove,rnedby Section 17 of Article 3912e, but It
is only applicable to officers governed by the articles
amended by Senate Bill 123, namely, Art. 3912e, Sets.
13, 1   and Arts. 3891 and 3902, V.C.S. Att'g Gen. Op.
0-6582 (1945).
          Since Smith County has a populatlti of less
than 75,000,(74,701- 1950 Federal census) 'inhabitants,
increases authorleed by House Bill 81, Acts 51st Leg.,
R.S. 1949, ch. 257, p. 474, are not applicable to Smith
county.
          Therefore, until the enactment of Senate Bill
92, Acts 51st Leg., R.S. 1949, ch. 320, p. 691 (Art.
3912g, V.C.S.), there was no provision increasingthe
compensationof the justices of the peace of Smith Coun-
ty over the amount allowed under the law as It existed
on August 24, 1935. Article 39128 authorieesan in-
crease of twenty-fiveper cent of the sum allowed under
the law in 1948,,($2200.00).
          You are thereforeadvised that the maximum aal-
ary that may be paid a justice of the peace in Smith Coun-
ty under existing law Is $2750.00 ($2200.00plus $550.00). .
          We are enclosing copies of Attorney General's
Opinions O-6588 (1945) and V-750 (1948).
.



        Hon. Canard Florence, page 3   (V-1212)




    9
                  Compensation of justices of the peace
             of Smith County is governed by Section 17(b)
             of Article 3912e and Article 3912g, V.C.S.
             The maximum salary that may be paid such of-
             ficers under existing law 5.8$2750.00 per
             annum.
        APPROVED:                          Yours very truly,
        J. C. Davis, Jr.                     PRICE DNVIEL
        County Affairs Mvleion             Attorney General
        Everett Hutchinson
        Executive Assistant
        Charles D. Mathews                        John Reeves
        First Assistant                             Assistant
        JRrmw